Citation Nr: 1429748	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  09-44 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a disability affecting the right arm, including the wrist, elbow, and shoulder. 

2. Entitlement to an initial rating in excess of 10 percent for service-connected degenerative joint disease (DJD) of the thoracic spine. 

3. Entitlement to an initial rating in excess of 10 percent for service-connected left chondromalacia patella. 

4. Entitlement to an initial rating in excess of 10 percent for service-connected right chondromalacia patella.

5. Entitlement to an initial compensable rating for service-connected acne prior to June 6, 2011, and a disability rating in excess of 10 percent thereafter. 

6. Entitlement to an initial rating in excess of 10 percent for service-connected adjustment disorder. 
7. Entitlement to an initial compensable rating for service-connected chronic headaches prior to June 6, 2011, and a rating in excess of 30 percent thereafter. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to May 2006. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for the disabilities on appeal and assigned each initial ratings, and denied service connection for right arm disabilities. 

The Veteran presented sworn testimony in support of her appeal during a May 2010 videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of the hearing is of record.

In April 2011, the Board dismissed appeals as to claims the Veteran withdrew in May 2010, including claims for service connection for bilateral hip and ankle disabilities, Achilles tendonitis, eczema, a disability of the feet, fecal and urinary incontinence, and temporomandibular jaw dysfunction. At that time, the Board also remanded the issues remaining on appeal, on the title page herein, for additional development.  The file has now been returned to the Board for further consideration.

During the May 2010 Board hearing, the Veteran clarified that her disabilities involving her right arm arise from a single etiology and she believes they represent a single disability; and the Board thus recharacterized the issue on appeal as involving her entire right arm, to include the wrist, elbow, and shoulder, to more accurately reflect her contentions in its April 2011 remand.

The issue of entitlement to service connection for a disability affecting the right arm, including the wrist, elbow, and shoulder, addressed in the REMAND portion of the decision below, is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. During the course of the appeal, the Veteran's service-connected degenerative DJD of the thoracic spine has been manifested by stiffness, weakness, fatigability, normal range of motion, spasm, and degenerative changes, without pain or functional loss on motion, incapacitating episodes, or related neurological disabilities. 

2. During the course of the appeal, the Veteran's service-connected left chondromalacia patella has been manifested by pain, weakness, stiffness, locking, swelling, limited flexion, without degenerative changes, pain or functional loss on motion, or recurrent subluxation or lateral instability.

3. During the course of the appeal, the Veteran's service-connected right chondromalacia patella has been manifested by pain, weakness, stiffness, locking, swelling, limited flexion, without degenerative changes, pain or functional loss on motion, or recurrent subluxation or lateral instability.

4. Resolving all doubt in favor of the Veteran, prior to June 6, 2011, specifically, May 3, 2010, her service-connected acne was manifested by deep acne other than on the face and neck, without scarring or disfigurement.

5. Since June 6, 2011, the Veteran's service-connected acne has been manifested by deep acne other than on the face and neck, without scarring or disfigurement.

6. During the course of the appeal, the Veteran's service-connected adjustment disorder has been manifested by depressed mood, anxiety, hyper-verbal speech, and circumstantial thought processes, without suspiciousness, panic attacks, sleep impairment, memory loss, stereotyped or intermittently illogical, obscure, or irrelevant speech, or gross impairment in thought processes. 

7. Resolving all doubt in favor of the Veteran, prior to June 6, 2011, specifically, May 3, 2010, her service-connected chronic headaches were manifested by characteristic prostrating attacks occurring on an average of once a month over the last several months, without severe economic inadaptability.

8. Since June 6, 2011, the Veteran's service-connected chronic headaches have been manifested by characteristic prostrating attacks occurring on an average of once a month over the last several months, without severe economic inadaptability. 


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent for service-connected DJD of the thoracic spine have not been met. 38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5010, 5237, General Rating Formula for Diseases and Injuries of the Spine (2013).

2. The criteria for an initial rating in excess of 10 percent for service-connected left chondromalacia patella have not been met. 38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, DC 5099, 5024, 5260, 5261 (2013).

3. The criteria for an initial rating in excess of 10 percent for service-connected right chondromalacia patella have not been met. 38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, DC 5099, 5024, 5260, 5261 (2013).

4. The criteria for an initial 10 percent rating, and no more, for service-connected acne prior to June 6, 2011, specifically, May 3, 2010, have been met. 38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.118, DC 7828.

5. The criteria for a rating in excess of 10 percent for service-connected acne since June 6, 2011, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.118, DC 7828.

6. The criteria for an initial rating in excess of 10 percent for service-connected adjustment disorder have not been met. 38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.3, 4.6, 4.7, 4.126, 4.130, DC 9440, General Formula for Mental Disorders (2013).
 
7. The criteria for an initial 30 percent rating, and no more, for service-connected chronic headaches prior to June 6, 2011, specifically, May 3, 2010, have been met. 38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R.                §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.124a, DC 8100 (2013).

8. The criteria for a rating in excess of 30 percent for service-connected chronic headaches since June 6, 20011, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.124a, DC 8100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

 The Veteran's increased rating claims arise from her disagreement with the initial grants of service connection. Once service connection was granted, the intended purpose of Veterans Claims Assistance Act (VCAA) notice was served and additional § 5103(a) notice is not required concerning "downstream" elements of a service connection claim. See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); and VAOPGCPREC 8-2003 (Dec. 22, 2003). 

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of her claims and affording her VA examinations. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013). The Veteran was evaluated, as to all of the disabilities on appeal, in January 2007. In June 2011, all of the disabilities on appeal were again evaluated on VA examination, with the exception of her psychiatric condition, which was evaluated in July 2012. The evaluations are considered adequate for rating purposes as they are based on consideration of the Veteran's medical history and describe the relevant disabilities in sufficient detail to enable the Board to reach a fully informed decision. See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407 -08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

Further, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2013) requires that the party who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. During the Veteran's Board hearing, the VLJ did not specifically note the bases of the prior determinations; however the VLJ and the Veteran's representative asked specific questions directed at identifying the specific elements required for each claim. The VLJ specifically sought to identify any pertinent evidence not currently associated with the claims file. Neither the Veteran nor her representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Additionally, the Board finds there has been substantial compliance with its April 2011 remand directives. The Court has recently held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance." See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.) The record indicates that the Appeals Management Center (AMC) sought updated and outstanding private treatment records from the Veteran, obtained updated VA treatment records, and afforded the Veteran VA examinations. The AMC issued a Supplemental Statement of the Case in November 2012. See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).

Increased Ratings

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate diagnostic codes identify the various disabilities. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7. When it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected condition. 38 C.F.R. §§ 3.102, 4.3; see Mittleider v. West, 11 Vet. App. 181, 182 (1998). Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27.

Although the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a). In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant. Id. In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).

As to each of the disabilities on appeal, the Board has carefully reviewed and considered the Veteran's statements regarding the severity of her disabilities; in fact, the grants herein are based on her lay statements. The medical evidence also largely contemplates the Veteran's descriptions of symptoms. The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6. When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. DJD of the Thoracic Spine 

A. DJD of the Thoracic Spine - Pertinent Laws and Regulations

The Veteran's DJD of the thoracic spine is currently rated under DCs 5010-5237 for traumatic arthritis and lumbosacral strain. 38 C.F.R. §§ 4.27, 4.71a, DCs 5010, 5237. By a February 2007 rating decision, such was rated as noncompensably disabling, effective May 2, 2006, and by a November 2012 rating decision, such was rated as 10 percent disabling, effective May 2, 2006.

Under the current regulations, all disabilities of the spine, regardless of the diagnosis, are rated under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of injury or disease. 38 C.F.R. § 4.71a, DC 5235, 5236, 5238, 5239, 5240, 5241, 5242, 5243 (2013). 

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour. A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a total rating is warranted for unfavorable ankylosis of the entire spine. 
For VA compensation purposes, normal forward flexion of the thoracolumbar spine is from 0 to 90 degrees, backward extension is from 0 to 30 degrees, left and right lateral flexion (side bending) is from 0 to 30 degrees, and left and right rotation (twisting) is from 0 to 30 degrees. 38 C.F.R. § 4.71a, DCs 5235-5242, Note (2); see also Plate V. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. Id, Note 2. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine. Note 1 of the General Rating Formula for Diseases and Injuries of the Spine directs the rater to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under the appropriate criteria. Id, Note 1. 

As there is no evidence or assertion of incapacitating episodes of back pain, the criteria contemplating such are not applicable in the current appeal. 38 C.F.R.             § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint. When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected. 38 C.F.R. § 4.71a, DCs 5003, 5010 (2013). However, the Veteran's range of motion is in essence compensable, and further inquiry as to the criteria contemplating arthritis is thus not required.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). The provisions of 38 C.F.R.          § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record. Burton v. Shinseki, 25 Vet. App. 1 (2011). Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). Instead, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing. See 38 C.F.R. §§ 4.40, 4.45.

B. DJD of the Thoracic Spine - Medical and Lay Evidence

On VA examination in January 2007, the Veteran complained of daily back pain, with stiffness and weakness. She denied treatment with medication and flare-ups. She reported that she could walk, unaided, for more than 3 miles. On range of motion testing, she presented without pain, with flexion to 90 degrees, extension to 30 degrees, and left and right lateral flexion to 30 degrees, without evidence of increased pain or decreased motion with repetitive testing. She demonstrated normal strength. X-ray examination revealed degenerative changes. 

Treatment records from a government facility dated in October 2009 indicate that the Veteran reported back pain and was noted that she was taking prescription medication. During private treatment in April 2010, the Veteran complained of back pain. She presented with decreased range of motion of the spine, without particular spasm or tightness. Private treatment records dated in May 2010 indicate that the Veteran complained of pain in the back. X-ray examination was normal. 

At the time of her May 2010 Board hearing, the Veteran reported that she used a back brace when her back was "really painful." She reported that she used over-the-counter medication and took hot showers to treat her back pain. She noted that such impacted her daily living in that it was hard to chase around her young daughter, and hard to move and lift items. She reported that it took longer for her to do things. She noted that she was in school full-time. 

On VA examination in June 2011, the Veteran complained of non-radiating pain, across the lumbosacral area, and reported pain, stiffness, weakness, and fatigability. She was able to walk without devices, and presented carrying a large backpack off of one shoulder. She denied any impact of her back disability on her occupation. She demonstrated flexion to 105 degrees, extension to 33 degrees, right lateral flexion to 30 degrees, left lateral flexion to 36 degrees, and left and right lateral rotation to 30 degrees. There was no additional limitation of motion following repetitive use. She reported flare-ups, consisting of increased pain, going from 4 to 9 on a 10-point pain scale, twice a week. There was no objective evidence of painful motion, spasms, weakness, or tenderness. She denied incapacitating episodes and X-ray examination was unremarkable. She had normal reflexes, sensation, and musculature, with mild paravertebral tenderness. The Veteran was diagnosed with thoracic/lumbar strain

VA treatment records dated in August 2011 indicate that the Veteran reported low back pain, worsen over the past 2-3 weeks, rated as 6 on a 10-point pain scale. She reported radiculopathy in the right anterior thigh, paresthesia, on occasion, without bowel or bladder abnormalities. She demonstrated full range of motion, without tenderness to palpation, gap, or step-off. She had paravertebral spasm in the sacroiliac area, her straight leg raise was negative, and her strength was normal. VA treatment records dated in September 2011 indicate that she complained of back pain, and reported that she was doing some exercises and stretching. There was no tenderness, and she had a negative straight leg raise with unremarkable motor and sensation testing. No sensory deficit was found. VA treatment records dated in October 2012 indicate that the Veteran complained of back pain, rated as 4 on a 10-point pain scale. 

C. DJD of the Thoracic Spine - Analysis

The Veteran has demonstrated full range of motion of the thoracolumbar spine over the course of the appeal. In January 2007, she demonstrated flexion to 90 degrees, extension to 30 degrees, and left and right lateral flexion to 30 degrees, each. A combined range of motion cannot be calculated, as reports of left and right lateral rotation were not provided. In June 2011, she demonstrated flexion to 105 degrees, extension to 33 degrees, right lateral flexion to 30 degrees, left lateral flexion to 36 degrees, and left and right lateral rotation to 30 degrees, and her combined range of motion was 264 degrees. As discussed above, normal motion is flexion to 90 degrees, extension to 30 degrees, left and right lateral flexion to 30 degrees, and left and right rotation to 30 degrees. 38 C.F.R. § 4.71a, DCs 5235-5242, Note (2); see also Plate V. The Veteran has thus demonstrated motion greater or equal to normal motion of the thoracolumbar spine during each instance of range of motion testing. 

While the Veteran has demonstrated normal range of motion over the course of the appeal, she did present with paravertebral spasm in sacroiliac area on VA treatment in August 2011, as is required for a 10 percent rating. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine. There is no evidence of more severe symptoms, specifically, flexion greater than 30 degrees but not greater than 60 degrees, or combined range of motion not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, as is required for a 20 percent rating. Id. Thus, DC 5237, rated using the General Rating Formula for Diseases and Injuries of the Spine, may not serve as a basis for an initial rating in excess of 10 percent for service-connected DJD of the thoracic spine. 

The Board is required, pursuant to DeLuca, to consider the effect of pain and weakness when rating a service-connected disability on the basis of limitation of motion. In the present appeal, there is no evidence of pain or related functional loss with range of motion or repeated range of motion testing. There is thus no assertion or evidence that any pain or functional loss results in functional loss greater than that contemplated by the 10 percent rating assigned. 38 C.F.R. §§ 4.40, 4.45. 

The Board has also considered whether separate ratings for neurologic manifestations of the Veteran's DJD of the thoracic spine are warranted. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1. The Veteran has denied any bowel or bladder abnormalities; however, she reported, on one occasion in August 2011, radiculopathy in the right anterior thigh, paresthesia, on occasion. However, no neurological disabilities were diagnosed in August 2011, and on sensory testing in September 2011, there was a specific finding that no sensory deficits were found. She presented for VA examination in January 2007 and June 2011 without evidence of a neurological abnormality of the right lower extremity, or any extremity. As such, there is no basis upon which to assign a separate rating for neurological manifestations of the Veteran's DJD of the thoracic spine. Id. 

Based on the medical and lay evidence discussed above and the applicable law, the Board finds that the Veteran is not entitled to an initial rating in excess of 10 percent for her service-connected DJD of the thoracic spine. The claim is denied. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.

II. Chondromalacia Patella of the Left and Right Knees

A. Chondromalacia Patella of the Left and Right Knees - Pertinent Law and Regulations

The Veteran's chondromalacia patella of the left and right knees is currently rated under DCs 5099-5024 for tenosynovitis. 38 C.F.R. §§ 4.27, 4.71a, DCs 5099, 5024. By a February 2007 rating decision, such were rated as noncompensably disabling, effective May 2, 2006, and by a November 2012 rating decision, such were rated as 10 percent disabling, effective May 2, 2006.

DC 5024, contemplating tenosynovitis, directs that rater to rate the disability on limitation of motion of the affected parts, as arthritis, degenerative. 38 C.F.R.            § 4.71a, DC 5024. DCs 5260 and 5261 contemplate limitation of flexion of the leg and limitation of extension of the leg, respectively. 38 C.F.R. § 4.71a, DCs 5260, 5161. DC 5260 provides a noncompensable disability rating where flexion is limited to 60 degrees, a 10 percent disability rating where flexion is limited to 45 degrees, 20 percent where flexion is limited to 30 degrees, and 30 percent where flexion is limited to 15 degrees. DC 5261 provides a noncompensable disability rating where extension is limited to 5 degrees, 10 percent where extension is limited to 10 degrees, 20 percent where extension is limited to 15 degrees, 30 percent where extension is limited to 20 degrees, 40 percent where extension is limited to 30 degrees, and a maximum 50 percent where extension is limited to 45 degrees. Id. Full range of motion of the knee consists of 0 degrees extension and 140 degrees flexion. 38 C.F.R. § 4.71, Plate II.

While the Veteran reported the sensation of her knees giving out on VA examination in January 2007 and reported that she had fallen and does not trust her knees at her Board hearing in May 2010, VA examiners, in January 2007 and June 2011, specifically found no clinical evidence of recurrent subluxation or instability. The criteria contemplating such, DC 5257, are thus not applicable in the present appeal. 38 C.F.R. § 4.71a, DC 5257.

The provisions noted above, as to arthritis and pain and functional loss, in the discussion of the laws and regulations pertinent to the analysis of a spine increased rating claim apply to knee increased rating claims as well, and need not be repeated here. However, as there is no evidence on X-ray examination of arthritis of either knee, the criteria contemplating such, DCs 5003, 5010, are not applicable in the present appeal. 38 C.F.R. § 4.71a, DCs 5003, 5010.

B. Chondromalacia Patella of the Left and Right Knees - Medical and Lay Evidence

On VA examination in January 2007, the Veteran complained of increased knee pain after walking more than 3 miles. She reported that her knees give out approximately 1 to 2 times each month and lock once every 4 months. She complained of pain, described as a constant dull ache, and weakness, stiffness, and denied swelling, heat, redness, lack of endurance, fatigability, medication use, flare-ups, the use of braces, or subluxation or dislocation. On physical examination, she presented without pain, erythema, or swelling, and there was no evidence of increased pain or decreased motion with repetitive range of motion testing. She demonstrated flexion of the right and left knees to 150 and extension of the right and left knees to 0 degrees, without pain. There was no instability or ligament abnormality. X-ray examination was silent for severe degenerative joint disease, however, chondromalacia patella was found. 

At the time of her May 2010 Board hearing, the veteran reported that she had no current knee treatment, however, her knee pain affected her ability to stand, sit, walk around campus, and get to class. She complained of instability and reported that she almost fell down earlier. She noted that such normally does not happen; however, she feels weak and cannot "trust her knees." 

On VA examination in June 2011, the Veteran complained of pain, weakness, swelling, stiffness, and fatigability. She denied the use of assistive devices, and reported that she was able to perform the activities of daily living, with some pain. The Veteran's weight and body structure, as well as her pants, prohibited range of motion of knees to 140 degrees, however, she was able to bend her knees without difficulty. Left knee flexion was to 132 degrees and right knee flexion was to 120, each with mild crepitus, and left and right knee extension was to 0 degrees, all without pain. There was no varus/valgus, and results of McMurray's, Lachman's, and drawer tests were negative. There was no additional limitation of motion with repetition. She reported that her flare-ups of knee pain consisted of increased pain and occurred with increased activity, without instability. She demonstrated normal sensation, muscles, and reflexes. 

C. Chondromalacia Patella of the Left and Right Knees - Analysis

The Veteran has demonstrated full range of motion of the right and left knees in January 2007. At that time, her right and left knee flexion was to 150 degrees and right and left knee extension was to 0 degrees. As discussed above, normal flexion is 140 degrees and extension is 0 degrees. 38 C.F.R. § 4.71, Plate II. The Veteran has thus demonstrated motion greater or equal to normal motion of the right and left knees until June 2011, at which time she demonstrated right knee flexion to 120 degrees and left knee flexion to 132 degrees, and right and left knee extension to 0 degrees. While such represents normal extension, she did demonstrate slightly limited flexion, bilaterally. 

Under DC 5260, a 10 percent rating requires flexion limited to 60 degrees. 38 C.F.R. § 4.71a, DCs 5260. As the Veteran's flexion is limited only to 120 degrees in the right knee and 132 degrees in the left knee, DC 5260 may not serve as a basis for an initial rating in excess of 10 percent for the Veteran's service-connected chondromalacia patella of the left and right knees.  
The Board is required, pursuant to DeLuca, to consider the effect of pain and weakness when rating a service-connected disability on the basis of limitation of motion. In the present appeal, there is no evidence of pain or related functional loss with range of motion or repeated range of motion testing. There is thus no assertion or evidence that any pain or functional loss results in functional loss greater than that contemplated by the 10 percent rating assigned. 38 C.F.R. §§ 4.40, 4.45. 

Based on the medical and lay evidence discussed above and the applicable law, the Board finds that the Veteran is not entitled to an initial rating in excess of 10 percent for her service-connected chondromalacia patella of the left and right knees. The claims are denied. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.

III. Acne 

A. Acne - Pertinent Law and Regulations

The Veteran's acne is currently rated under DC 7828 for acne. 38 C.F.R. § 4.118, DC 7828. By a February 2007 rating decision, such was rated as noncompensably disabling, effective May 2, 2006, and by a November 2012 rating decision, such was rated as 10 percent disabling, effective June 6, 2011. 

Under DC 7828, a noncompensable rating is warranted for superficial acne (comedones, papules, pustules, superficial cysts) of any extent, a 10 percent rating is warranted for deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck, or, deep acne other than on the face and neck, and a maximum 30 percent rating is warranted for deep acne affecting 40 percent or more of the face and neck. 

DC 7828 also instructs that acne may be rated under alternate codes for disfigurement of the head, face, or neck (DC 7800), or scars (DCs 7801 -7805), depending upon the predominant disability. 38 C.F.R. § 4.118. However, in the present appeal, as will be discussed below, there is no evidence of disfigurement or scarring related to the Veteran's service-connected acne. 

While the Veteran's claim was pending, new rating criteria for evaluating skin disabilities became effective on October 23, 2008; however, these regulations apply only to claims filed on or after October 23, 2008, or when requested by the Veteran. Although the Veteran did not specifically request review under the revised criteria, the Board has an obligation to consider all potentially applicable provisions of law and regulation and to apply the diagnostic criteria in a manner that maximizes his benefits. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Bradley v. Peake, 22 Vet. App. 280 (2008). Thus, the Board will consider the revised diagnostic criteria as potentially applicable for purposes of establishing an appropriate rating from October 23, 2008, onward. See Fenderson v. West, 12 Vet. App. 119 (1999).

However, the Board notes that regulation changes made effective October 23, 2008, expanded only the rating criteria pertaining to scars. As noted immediately above, there is no evidence of scars related to the Veteran's service-connected acne. Thus, the revised diagnostic criteria are not applicable in the present appeal. 

B. Acne - Medical and Lay Evidence

On VA examination in January 2007, the Veteran denied the use of prescription medication and reported that she used a commercial acne treatment system, with relief. She denied facial acne, and reported that she experienced acne on the buttocks. Physical examination revealed no facial acne, and no evidence of skin breakdown, wounds, or lesions. On the buttocks, there were multiple areas of rash consistent with acne. 

At the time of her May 2010 Board hearing, the Veteran reported that she had continuous acne in uncomfortable parts of her body, mostly the buttocks. She reported that did not use prescription medication. She complained of deep, large, blemishes, and reported that sitting down is painful. She reported not constant, but frequent, painful marble-sized hard cysts, on the insides of her upper thighs. She noted that the acne on her chest and face was not the same kind, it was not as deep. 

On VA examination in June 2011, the Veteran reported intermittent and progressive acne, without current treatment. She reported the use of over-the-counter medication and creams, and diet changes. She reported that the acne on her chest and face was normal acne; however, the acne on her buttocks consisted of large and thick lesions. Physical examination was negative for malignant neoplasms, benign neoplasms, urticarial, primary cutaneous vasculitis, or erythema multiforme. The Veteran reported that her acne did not impact her ability to conduct the activities of daily living or employment. She presented without scarring or disfigurement. The examiner reported that the percentage of her face and neck affected was 30 percent, and that her t-zone and cheeks had slightly rasied red areas, without pustules or comedones. At the midline chest, the Veteran had a few raised red areas, without pustules or comedones, and on her left buttock, she had a single scabbed area, 3 millimeters in diameter. There was no scarring alopecia, alopecia areata, or hyperhidrosis. She was diagnosed with mild acne. 

VA treatment records dated in early 2012, over the course of a number of months, indicate that the Veteran presented for drainage and antibiotic medication related to vulvar cysts. She was diagnosed with low-grade folliculitis, including on her inner thighs and pubis, secondary to shaving and obesity. 

C. Acne - Analysis

Prior to June 6, 2011, specifically, as of May 3, 2010, resolving all doubt in favor of the Veteran, the Board finds that there is evidence of deep acne other than on the face and neck, as is required for a 10 percent rating under DC 7828. 38 C.F.R.          § 4.118, DC 7828. While the Veteran presented simply with multiple areas of rash consistent with acne on her buttock on VA examination in January 2007, she competently and credibly reported, at her May 2010 Board hearing, that she experienced frequent deep, painful, and thick lesions, as well as marble-sized cysts on areas other than her face and neck. There is no indication or assertion that the Veteran experienced the deep acne of the buttocks or adjacent areas prior to her May 2010 Board hearing. 

Thus, DC 7828 may serve as a basis for an initial compensable rating, 10 percent and no more, for service-connected acne prior to June 6, 2011, specifically, May 3, 2010. As to whether a higher rating is warranted prior to June 6, 2011, the Board finds that it is not. There is no evidence, and no assertion by the Veteran, of deep acne affecting 40 percent or more of the face and neck. The next higher rating, a maximum 30 percent rating under DC 7828 is thus not warranted. 38 C.F.R.             § 4.118, DC 7828

Since June 6, 2011, there is no evidence of and no assertion by the Veteran, of deep acne affecting 40 percent or more of the face and neck. While she has described the acne on her buttocks to be deep, painful, and thick, such is not on her face and neck. There is no evidence of deep acne on any part of the face or neck. DC 7828, requiring such for a rating in excess of 10 percent, a maximum 30 percent rating, may thus not serve as a basis for an initial rating in excess of 10 percent for service-connected acne since June 6, 2011. 38 C.F.R. § 4.118, DC 7828.

Based on the medical and lay evidence discussed above and the applicable law, the Board finds that the Veteran is entitled to an initial compensable rating, a 10 percent rating, and no more, prior to June 6, 2011, specifically, May 3, 2010, for service-connected acne. The claim to that extent is granted. However, she is not entitled to a rating in excess of 10 percent since June 6, 2011, for service-connected acne. The claim to this extent is denied. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.

IV. Adjustment Disorder

A. Adjustment Disorder - Pertinent Laws and Regulations  

The Veteran's adjustment disorder is currently rated under DC 9440 for chronic adjustment disorder. 38 C.F.R. § 4.130, DC 9440. By a February 2007 rating decision, such was rated as noncompensably disabling, effective May 2, 2006, and by a November 2012 rating decision, such was rated as 10 percent disabling, effective May 6, 2006

DC 9440, rated using the General Formula for Mental Disorders, provides a noncompensable rating for a mental condition formally diagnosed with symptoms not severe enough to either interfere with occupation and social function or to required continuous medication. A 10 percent rating is warranted where there is occupations and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication. 

A 30 percent rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id. 

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). In adjudicating a claim for an increased evaluation, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment. Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness. Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994). While the examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, it is not determinative of the percentage rating to be assigned as the rating depends on evaluation of all the evidence. 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). GAF scores ranging between 21 and 30 are assigned when behavior is considerably influenced by delusions or hallucinations, or there is serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends). See Diagnostic and Statistical Manual of Mental Disorders.

B. Adjustment Disorder - Medical and Lay Evidence

On VA examination in January 2007, the Veteran reported that she felt better since leaving active duty, and noted that her marriage was better. She reported that she was looking to forward to working out of state. She denied taking any prescription medication. The examiner noted that at times the Veteran has suffered from low self-esteem and reported that she had experienced a depressed mood episode while on active duty, with remission of symptoms over seven months. On mental status examination, the Veteran appeared casually groomed, alert, cooperative, oriented in all spheres, and had an appropriate affect, relevant speech, neutral mood, and fair memory and judgment. She presented without sleep impairment, panic attacks, suicidal or homicidal ideations, delusions or hallucination, or obsessive rituals or behaviors. The Veteran was assigned a GAF score of 65.

VA treatment records dated in April 2007 indicate that the Veteran attended group therapy and the therapist had the opportunity to present findings of a mental status examination. The Veteran was alert and oriented in all three spheres, dressed casually and well-groomed, pleasant and appropriate, and demonstrated normal speech and thoughts, without suicidal or homicidal ideation and delusions or hallucinations. 

At the time of her May 2010 Board hearing, the Veteran reported that she would like to start counseling sessions again. She noted that she was out of medication prescribed to her in the past. She reported that her symptoms did not impact her schooling, and that she had a good relationship with her daughter. She complained that she often felt "down," and that she did not have the freedom to be depressed, as she was a single parent. 

Report of VA mental status examination during treatment in September 2011 indicates that the Veteran was alert and oriented in all spheres and was casually dressed. She had no deficits in hygiene or grooming. She had a euthymic mood, an affect congruent with mood and thought progression, intact memory, and fair insight and judgment, without suicidal or homicidal ideation. She presented with hyper-verbal speech and circumstantial thought processes. No acute mental health needs were evident. 

VA treatment records dated in October 2011 indicate that the Veteran reported success with her prescription medication. She complained of on-going depression. Mental status examination revealed that she was alert and oriented in all spheres with an appropriate appearance. She had a cooperative attitude, normal speech, a depressed mood with frequent crying spells, a sad affect, a mood reactive and congruent, and intact and goal-directed thought processes, without suicidal or homicidal ideation and hallucinations or delusions. 

On VA examination in July 2012, the examiner determined that the Veteran had occupational and social impairment due to mild or transient symptoms which caused a decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication. She reported that had been married and one child, and was in the process of a divorce. She reported that the cause of the divorce was her husband's past history, that he had trust issues and could not emotionally connect. She reported that she and her daughter were currently living with her mother and stepfather, and that everyone gets along. She noted that she saw her younger brother and sister often. She reported that she was taking classes and completing clinical training for physical therapy school. She denied the current use of prescription medication. The examiner noted that she was last seen in 2011 and had no appointments pending. 

Mental status examination at that time revealed that the Veteran presented with a depressed mood, anxiety, and disturbances of mood and motivation. The examiner noted that while the Veteran was subject to depression during times of stress, at present, she was doing better than she has been for years. The Veteran reported that she still has problems from time to time, almost monthly, with various stressors to which she responds with headaches and depressive episodes. She was diagnosed with social phobia, generalized, depressive disorder, not otherwise specified, and personality disorder, not otherwise specified. The examiner determined that it was not possible to different symptoms due to an overlap in symptoms and diagnoses. She was assigned a GAF score of 65. 

C. Adjustment Disorder - Analysis 

The Veteran has not demonstrated symptoms of the type and degree contemplated by the General Formula for Mental Disorders for an initial rating in excess of 10 percent for service-connected adjustment disorder. The criteria requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), for the next higher rating of 30 percent. 38 C.F.R. § 4.130, DC 9440, General Formula for Mental Disorders. While the Veteran has endorsed depressed mood and anxiety, and demonstrated hyper-verbal speech and circumstantial thought processes on one occasion in September 2011, all included in the rating criteria; there is no assertion or evidence that she has suspiciousness, panic attacks of any frequency, any sleep impairment, or any memory loss, or symptoms of the type and degree contemplated by the criteria for a 30 percent rating. 

While the Veteran demonstrated hyper-verbal speech and circumstantial thought processes on one occasion in September 2011, her speech was not described as stereotyped, as is contemplated by the criteria warranting a 50 percent rating, or intermittently illogical, obscure or irrelevant, as is contemplated by the criteria warranting a 70 percent rating. 38 C.F.R. § 4.130, DC 9440, General Formula for Mental Disorders. Her thought processes were not described as grossly impaired, as is contemplated by the criteria warranting a 70 percent rating. Id. The Board finds that such symptoms, or record on one occasion during the current appellate and not described as symptoms of the type and degree contemplated by the rating criteria warranting higher ratings, do not support the assignment of a rating in excess of 10 percent for service-connected adjustment disorder. Thus, DC 9440, rated using the General Formula for Mental Disorder, may not serve as a basis for an initial rating in excess of 10 percent for service-connected adjustment disorder.

Further, the Veteran's GAF scores on VA examinations in January 2007 and July 2012, the only GAF scores of record, are 65. Such is given to reflect some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships. See Diagnostic and Statistical Manual of Mental Disorders. As the Veteran's GAF scores represent mild symptoms, her GAF scores do not support the assignment of a rating in excess of 10 percent for service-connected adjustment disorder. 

Based on the medical and lay evidence discussed above and the applicable law, the Board finds that the Veteran is not entitled to an initial rating in excess of 10 percent for service-connected adjustment disorder. The claim is denied. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.

V. Chronic Headaches

A. Chronic Headaches - Pertinent Law and Regulations

The Veteran's chronic headaches are currently rated under DC 8100 for migraine headaches. 38 C.F.R. § 4.124a, DC 8100. By a February 2007 rating decision, such was rated as noncompensably disabling, effective May 2, 2006, and by a November 2012 rating decision, such was rated as 30 percent disabling, effective June 6, 2011. 

DC 8100, contemplating migraines, provides that headaches with characteristic prostrating attacks averaging one in two months over the last several months warrant a 10 percent rating. Migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months warrant a 30 percent rating. A maximum 50 percent rating is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability. 38 C.F.R. § 4.124a, DC 8100.

B. Chronic Headaches - Medical and Lay Evidence

On VA examination in January 2007, the Veteran complained that her headaches had progressed to where they occurred daily, lasting 1 to 2 hours, usually in the morning, characterized by pain in a tightening band around her head and ears to her temples. She reported the use of over-the-counter medication 2 times each day, with little relief. She reported low-level headaches mostly, and denied bright lights or auditory symptoms. She could not predict a headache, and she reported that she was able to continue her activities during a headache. Physical examination revealed pupils that were equal, round, and reactive, intact extra-ocular motion, optic disks that were sharp and flat without evidence of hemorrhage, and intact cranial nerves. Computed tomography of the brain revealed no significant abnormality. 

Treatment records from a government facility dated in October 2008 indicate that the Veteran complained of headaches, almost every day, for 6 months, with the use of over-the-counter medication. In September 2009, she reported headaches that usually lasted several hours, more than one each day, with occasional phonophobia and without known triggers, aura, or photosensitivity. In October 2009, she was weaned off of abortive headache medication, as she was experiencing rebound headaches. 

At the time of her May 2010 Board hearing, she reported that she was prescribed medication in the past, and that once her headaches begun and she took medication, they resolved. She reported that she had run out of such medication. She complained of increasing headaches. She reported that smells or bright light were difficult to manage during headaches, and that such were "pretty debilitating." She reported that she required a dark room and seclusion during a headache. She reported that such occurred at least 2 times each month, with a medium headache once a week. She reported that it was difficult, when she had a headache, to pay attention in class or seclude herself when she had a small child. 

Private treatment records dated in July 2010 indicate that the Veteran reported more headaches in the past few months, and noted that her medication was no longer working. She noted that she was interested in trying preventative medication and denied unusual stress. 

On VA examination in June 2011, the Veteran complained of worsening headaches, with pain at the right base of her skull that shoots to the opposite temple. She noted that such lasted a maximum of 8 hours. She reported that she had mild headaches 2 to 3 times each week, and bad headaches once each week, rated as 8 on a 10-point pain scale. She complained of nausea without emesis and aura in upper limits of vision with fog. She asserted that such were triggered by weather and rain, and worsened by loud noises, bright lights. She reported that she had partial relief with using a wet cloth on her head, lying in a quiet dark room, and smelling lavender. She reported the current use of over-the-counter medication, caffeine, which worked most of the time. Physical examination revealed that she was alert and oriented in all three spheres and cooperative and pleasant. She was a good historian. Her skin was pink, warm, and dry, her mucus membranes were moist, her hearing and vision were grossly intact, her cranial nerves were intact, and her gross motor function, heart, lungs, and peripheral pulses were normal. She presented without acute distress, carotid bruits, or edema. 

VA treatment records dated in September 2011 indicate that the Veteran reported a history of headaches, with use of over-the-counter medication as needed. 

C. Chronic Headaches - Analysis

Prior to June 6, 2011, specifically, as of May 3, 2010, resolving all doubt in favor of the Veteran, the Board finds that there is evidence of headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months, as is required for a 30 percent rating under DC 8100. 38 C.F.R. § 4.124a, DC 8100. Prior to May 3, 2010, there was no evidence or assertion of such. While the Veteran reported on VA examination in January 2007 that she was able to continue her activities during headaches, at her May 2010 Board hearing, she described her bad headaches as "pretty debilitating," requiring seclusion and a dark room, 2 times each month. Her headaches are thus considered prostrating as of May 3, 2010. As such, DC 8100 may serve as a basis for an initial compensable rating, a 10 percent rating and no more, prior to June 6, 2011, specifically, May 3, 2010. 38 C.F.R. § 4.124a, DC 8100.

There is, however, no evidence of headaches with very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability, at any time during the appeal, as is required for a rating in excess of 30 percent, the maximum 50 percent rating under DC 8100. 38 C.F.R. § 4.124a, DC 8100. Regardless of the frequency or degree to which the Veteran's headaches are prostrating, there is no evidence or assertion that the Veteran has not been able to complete her schooling or work due to her headaches, and there is thus no evidence or assertion of severe economic inadaptability. As such, DC 8100 may not serve as a basis for a rating in excess of 30 percent at any time during the appeal. 38 C.F.R.        § 4.124a, DC 8100.

Based on the medical and lay evidence discussed above and the applicable law, the Board finds that the Veteran is entitled to an initial compensable rating, a 30 percent rating, and no more, prior to June 6, 2011, specifically, May 3, 2010, for service-connected chronic headaches. The claim to that extent is granted. However, she is not entitled to a rating in excess of 30 percent since June 6, 2011, for service-connected chronic headaches. The claim to this extent is denied. See 38 U.S.C.A.     § 5107(b); Gilbert, 1 Vet. App. 49.

VI. Other Considerations

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R.                § 3.321(b)(1) for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that the rating criteria contemplate the Veteran's DJD of the thoracic spine, productive of pain, stiffness, weakness, fatigability, spasm, and degenerative change, and her chondromalacia patella of the right and left knees, productive of pain, weakness, stiffness, locking, swelling, and slightly limited flexion. The Board finds that the rating criteria contemplate the Veteran's acne, productive of deep acne, her adjustment disorder, productive of depressed mood, anxiety, hyper-verbal speech, and circumstantial thought processes, and her chronic headaches, productive of migraine headaches. 

The Veteran's symptoms are either specifically contemplated in the rating criteria, or of the same type and degree as the symptoms contemplated by the rating criteria. In essence, while the Veteran's weakness, fatigability of the thoracic spine and pain, weakness, stiffness, and swelling are not enumerated in the rating criteria, such result in the limited motion measured. Further, VA regulations and case law requires that weakness and fatigability are considered. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). The Veteran has not reported, and there is no medical evidence of symptoms outside of the type and degree of the symptoms contemplated by the rating criteria. The rating criteria are therefore adequate to evaluate the Veteran's disabilities on appeal and referral for consideration of an extraschedular rating is not warranted.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record. The Court further held that when evidence of unemployability is submitted at the same time that the veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Id. 

In this case, the Board finds that a claim for a TDIU is not raised by the record as the evidence of record fails to show that the Veteran is unemployable. In this regard, during the course of the appeal, the Veteran has reported that she was in school for physical therapy. There is no evidence or assertion that any of her disabilities on appeal renders is impossible to follow a substantially gainful occupation. Therefore, the Board finds that further consideration of a TDIU is not warranted.























(Continued on the next page)
ORDER

An initial rating in excess of 10 percent for service-connected DJD of the thoracic spine is denied. 

An initial rating in excess of 10 percent for service-connected left chondromalacia patella is denied. 

An initial rating in excess of 10 percent for service-connected right chondromalacia patella is denied.

An initial rating of 10 percent, and no more, prior to June 6, 2011, specifically, May 3, 2010, for service-connected acne is granted. 

A rating in excess of 10 percent for service-connected acne since June 6, 2011, denied. 

An initial rating in excess of 10 percent for service-connected adjustment disorder is denied.

An initial rating of 30 percent, and no more, prior to June 6, 2011, specifically, May 3, 2010, for service-connected chronic headaches is granted.

A rating in excess of 30 percent for service-connected chronic headaches since June 6, 2011, is denied. 


REMAND

As to the Veteran's claim for service connection for a disability affecting the right arm, including the wrist, elbow, and shoulder, the Board finds that a VA examination is in order. Over the course of the appeal, the Veteran has been diagnosed with a small cyst of the right ulnar styloid, right lateral epicondylitis, possible cubital tunnel syndrome, mild carpal tunnel syndrome, and mild right shoulder impingement. Her May 2001 service entrance examination is silent for any right arm abnormities or complaints. Her service treatment records dated in August 2033 indicate that the complained of right elbow pain for two weeks, worse in the morning after sleeping with the right elbow in a flexed position, with the right elbow hurting more than the left elbow. X-ray examination for silent for any abnormalities, and she was diagnosed with right cubital tunnel syndrome.  

On VA examination in January 2007, the Veteran reported that she discussed her in-service "ulnar tunnel syndrome," placing the date of such as 2002. She also reported that she began to experience right shoulder pain in high school while playing softball, in 1993. In April 2010, during private treatment, she offered that while she had no specific injuries related to the right arm, such were related to the physical demands of active service. 

To date, no VA examiner has opined as to whether the Veteran's current right arm disabilities, including disabilities of her right wrist, elbow, and shoulder, were incurred in or aggravated by active service. On remand, the Veteran should be scheduled for a VA examination to determine the etiology of any right arm disability.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file her VA treatment records maintained by the VA Medical Center (VAMC) in Chillicothe, Ohio, dated from October 2012 to the present. If a negative response is received from VA, the claims file should be properly documented, and the Veteran must be so notified. All efforts to secure such records must be properly documented in the claims file.

2. Contact the Veteran and request that she submit completed VA Forms 4142, Authorization and Consent to Release Info to the VA, for any relevant updated private treatment records. Advise the Veteran that she may submit her private treatment records if she so chooses. If a negative response is received from the Veteran, or from any treatment provider, the claims file should be properly documented, and the Veteran must be so notified. All efforts to secure such records must be properly documented in the claims file.

3. Then, schedule the Veteran for a VA examination with an appropriate examiner concerning the etiology of any right arm disability. 

The examiner should consider the diagnoses of record, to including a small cyst of the right ulnar styloid, right lateral epicondylitis, possible cubital tunnel syndrome, mild carpal tunnel syndrome, and mild right shoulder impingement. The examiner should also consider the Veteran's statements regarding her in-service right elbow pain and cubital tunnel syndrome, her sleeping pattern to consist of a curled up or right arm/flexed elbow, and her statements as to right arm pain since service. 

It is specifically requested that the examiner diagnose all disabilities of the right arm and respond to the following questions: 

(a) Considering the Veteran's January 2007 report of history of right shoulder pain, beginning in 1993 with playing softball in high school, did she clearly and unmistakably have a right shoulder disability that pre-existed service? 

(b) If she did, is there also clear and unmistakable evidence the Veteran's pre-existing right shoulder disability was not aggravated beyond its natural progression during service, specifically considering  her August 2003 right elbow complaints and sleeping pattern and diagnosed cubital tunnel syndrome, as well as the rigors of active service?

(c) If she did not, is it at least as likely as not that the Veteran's right shoulder disability, including, but not limited to mild right shoulder impingement, was incurred in service, or is otherwise related to service, specifically considering her August 2003 right elbow complaints and sleeping pattern and diagnosed cubital tunnel syndrome, as well as the rigors of active service?

(d) Is it at least as likely as not that any disability of the Veteran's right wrist or elbow, including but not limited to small cyst of the right ulnar styloid, right lateral epicondylitis, possible cubital tunnel syndrome, mild carpal tunnel syndrome, was incurred in service, or is otherwise related to service, specifically considering her August 2003 right elbow complaints and sleeping pattern and diagnosed cubital tunnel syndrome, as well as the rigors of active service?

In providing responses to these questions posed, the examiner must remain mindful of the different standards of proof. The term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard, requiring that the preexistence of a condition and the non-aggravation result be "undebatable."

The claims file, to include a copy of this Remand, should be made available to the examiners for review in conjunction with the examinations, and the examiners should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. The examiners should fully articulate a sound reasoning for all conclusions made.

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

4. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim, considering any additional evidence added to the record. If any action remains adverse to the Veteran, provide the Veteran and her representative with a Supplemental Statement of the Case and allow the Veteran an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examinations requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2013) failure to cooperate by not attending any requested VA examination may result in an adverse determination. See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


